Citation Nr: 1826789	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a May 2017 letter, the Veteran was notified that his Board hearing had been scheduled for July 20, 2017, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers his hearing requests to be withdrawn.  38 C.F.R. §  20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development is necessary before the Board can reach a decision on the merits.

Here, the Veteran was afforded a VA sleep apnea examination disability benefits questionnaire (DBQ) in October 2015.  The examiner reported a diagnosis of sleep apnea and a history of the Veteran having hypertension, hyperlipidemia, and diabetes mellitus with snoring.  Unfortunately, the examiner did not clarify whether or not the Veteran's service-connected hypertension and diabetes mellitus caused or aggravated the Veteran's sleep apnea and snoring.  Additionally, in his September 2013 notice of disagreement (NOD), the Veteran reported that he believed that his sleep apnea was associated with his post-traumatic stress disorder (PTSD).  To date, an opinion has not been obtained to address the Veteran's beliefs regarding service connection for his sleep apnea on a secondary basis.  Moreover, the VA examiner did not provide an opinion as to whether or not the Veteran's sleep apnea was incurred in, or otherwise related to service, including any documented in-service treatment for a fractured nose, sore throat, nonproductive cough, sinus drainage, congestion, and pharyngitis.  See service treatment records dated in May 1966, October 1966, August 1967, and February 1968. 

On remand, the AOJ should  obtain any outstanding VA treatment records since September 23, 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any VA and private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records dated from September 23, 2014, to the present, with the claims file.

2.  Give the Veteran an opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep apnea.  The entire claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations should be performed.  The examiner should provide an opinion as to the following:

a.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability had its onset in, or is otherwise related to the Veteran's service, including in-service treatment for a fractured nose, sore throat, nonproductive cough, sinus drainage, congestion, and pharyngitis?  See service treatment records dated in May 1966, October 1966, August 1967, and February 1968.

b.)  Notwithstanding the above, it is at least as likely as not that the Veteran's sleep apnea disability was caused or aggravated beyond its natural progression by his service-connected hypertension, diabetes mellitus, and/or PTSD? In providing this opinion, the physician should specifically comment on the medical history provided by the October 2012 VA examiner describing, in relevant part, a history of hypertension and diabetes mellitus with snoring as well as the Veteran's beliefs that his sleep apnea is associated with his PTSD.  See September 2013 NOD.  

The Board reiterates that a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the AOJ should again review all the evidence of record, and readjudicate the issue on appeal.  If the benefit sought is denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




